Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (PG Pub. 2009/0282802).
Regarding claim 1, Cooper et al. teach a fabric having a structure in which warp yarns and weft yarns are interwoven with each other wherein at least one of the warp yarns and the weft yarns comprises carbon nanotube fibers. Cooper et al. are silent regarding the claimed weight percentage of carbon nanotubes based on the total weight of the fabric. However, it would have been obvious to one of ordinary skill in the art and well within the skill level of one of ordinary skill in the art at the time of the invention to arrive at the claimed amount of carbon nanotube fiber based on the total weight of the fabric in order to take advantage of the novel physical and chemical properties of carbon nanotubes as taught by Cooper et al. Cooper et al. are silent regarding the claimed flame retardancy of the fabric. However, it is clear that claimed flame retardancy would have been present in the fabric of Cooper et al. given it is composed of such similar carbon nanotubes coated in metal. Further, Cooper et al. teach such end uses as heat sinks and ballistics which would and it would have been obvious to one of ordinary skill in the art to ensure flame retardancy in such to prevent the threat of fire damage or harm.
Regarding claim 2, a metal layer is disposed on the surfaces of the carbon nanotube fibers [0047].
Regarding claim 3, the carbon nanotube fibers contain nitrogen dopants or boron dopants. 
Regarding claim 4, the carbon nanotubes contain natural fiber material [0042].
Regarding claim 5, Cooper et al. teach inclusion of natural fiber material, but is silent regarding the claimed specific type of natural fiber material. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the claimed natural fiber material including cotton, linen, wool, rabbit hair, silk, tencel or coffee as is known in the art.
Regarding claim 6, Cooper et al. teach the diameter of carbon nanotube is in the claimed range [0032].
Regarding claim 8, the material of the weft yarns is the same as the material of the warp yarns. 
Regarding claims 9-10, Cooper et al. teach that composite materials can be made from using the yarn of his invention and also incorporating other material including natural materials and synthetic materials. Cooper et al. teach woven materials and it would have been obvious to one of ordinary skill in the art at the time of the invention to use the yarns of his invention in either the warp or the weft and use natural fibers (specific natural fibers such as cotton, rayon, silk, rabbit hair, linen, tencel, wool, nylon, acrylic, polyurethane, polyester, coffee as is known in the art for the specific properties) in the other direction as is in known in the art in order to take advantage of the properties of each in a particular direction of the fabric. 
Regarding claim 11, Cooper is silent regarding the diameter of the other of the warp yarns and weft yarns. However, it would have been obvious to one of ordinary skill in the art to use the claimed diameter to ensure the fabric had the same size yarns in both the warp and weft direction. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (PG Pub. 2009/0282802) in view of Sundaram et al. (PG Pub. 2013/0309473).
Regarding claim 7, Cooper et al. are silent regarding the claimed density of the carbon nanotube fibers. However, Sundaram et al. teach carbon nanotube fibers with a density 0.8g/cm3 or more in order to provide low density materials with high conductivity and further teach adjusting the density in order to suit it to the particular application. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the density of Sundaram et al. in Cooper et al. in order to provide low density materials with high conductivity and to adjusting the density in order to suit it to the particular application and arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
Applicant argues there is no description of flame retardancy in Cooper. Applicant argues paragraph 0033 of the instant specification teaches that excellent flame retardancy is achieved when a fabric has a carbon nanotube content of at least 0.02 wt % based on the total weight of the fabric. Cooper teaches a fabric that is 100% made of carbon nanotubes and by Applicants own admission therefore has excellent flame retardancy since a fabric with greater than 0.02 wt% of carbon nanotubes has excellent flame retardancy and Cooper teaches 100% which is in the taught range. Further, given Cooper teaches that the yarns of his invention are to be high strength and clearly teach that other materials may be blended in. Given Cooper teaches 100% carbon nanotube yarns and teach blending, one of ordinary skill in the art knows that incorporation of other materials can be done at various levels to achieve desired properties and the claimed mere at least 0.02 wt % would have been more than obvious based on the teachings of Cooper. Therefore, the present claims are not in condition for allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789